Title: 28th.
From: Adams, John Quincy
To: 


       Mrs. Hooper’s family are in great distress. Ben, was brought home dead, last night between twelve and one o’clock, and to make the misfortune as great as possible, there is every reason to suppose, that he was the wilful author of his death. He had been from Town, more than a week, and on Saturday night, he took a quantity of liquid laudanum, at Robertson’s tavern in Salem; he died in violent convulsions in the course of the same night. The verdict of the Coroner’s jury, it is said, was wilful self murder, but the information is indirect, and therefore not entirely to be depended upon. To his mother the shock must be dreadful. Indeed she seems to have been marked out for misfortune. Her father was formerly one of the wealthiest merchants in this Town; and her education was suitable to his fortune. She married a Mr. Hooper, whose circumstances were no less advantageous, and entered, but little more than twenty years ago, upon the stage of the world, with the most pleasing prospects. But her husband, was a man of pleasure, and dissipation, and moreover, opposed to the late revolutions; wherefore he left the Country at the beginning of the late war; and went to England, where he still remains: since that time she has been reduced to the necessity of supporting herself and her three children, by taking boarders. For although several of her husband’s nearest connections, are still persons of the greatest affluence, that are in the Town, yet she has never received much assistance from them 
         
          Donec eris felix, multos numerabis amicos:
          Tempora si fuerint nubila, solus eris.
         
         She endeavoured to educate her children as well as possible: but a father’s care was wanting, and indulgence is the defect even of the most accomplished women. Ben, for several years had followed the sea, and in the fall, was disappointed of sailing with Callahan for London. He had been very dissipated and debauched: he found himself destitute of employment; his reputation lost, his means of continuing in the course of life, which he was pursuing, gone, and his resolution insufficient to reform his conduct, he determined to put an end to all the disagreeable feelings, of his mind, and to “die in the bed of honour” as he expressed it. He was scarce nineteen years old.
       Such was the deplorable fate of a youth, whose disposition, was such that he would have injured no one but himself, and who might have been an ornament to society, had he been educated under the prudent severity of a judicious father.
       They intend to bury him to-morrow, but it is doubtful whether the unfeeling passions of the multitude, will suffer them to make a public funeral.
       My brothers Charles and Tom, came into Town this forenoon. After dinner, I took a ride in a sleigh up to Sawyer’s, with three of the Bradbury’s and Charles: drank tea at Mr. Tufts’s. I pass’d the evening and supped at Mr. Jackson’s. Dr. Kilham was there, and as usual conversed upon political subjects. Charles spent the evening at Mr. Frazier’s but came and lodged with me.
      